Citation Nr: 1210289	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07 19 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an acquired psychiatric disability, to include generalized anxiety disorder (GAD), depression, and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from August 2005 (PTSD) and July 2008 (GAD) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

In Clemons v. Shinseki, 23 Vet. App 1 (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which the appellant is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant. Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim submitted.  Based on the Court's decision in Clemons, and the medical records of evidence, the Board has recharacterized the issue on appeal to include an acquired psychiatric disability to include generalized anxiety disorder (GAD), depression, and/or posttraumatic stress disorder (PTSD). 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file includes VA clinical records from March 1996 to present.  The Veteran has stated that he was treated by VA since 1991 (See August 2008, March 2010, and February 2012 letters by Veteran).  In addition, correspondence in the claims file, dated in August 1996, reflects the Veteran's statement that he had "been under the care of the VA Medical Center in Iowa City for a number of years".  VA clinical records note that a prescription for antidepressants was filled in December 1995; thus, it seems likely that there are outstanding VA mental health records not associated with the claims file.  The Board finds that any such records may be helpful to the Board in adjudicating the Veteran's claim.

In addition, the Board finds that a supplemental VA examination report would be helpful.  The claims file contains numerous VA reports with various diagnoses of dysthymia, PTSD, depression, and GAD.

The Board finds that the records which are positive for diagnoses of PTSD are not probative because they are based on unverified stressors, they incorrectly reflect that the Veteran served in combat, or they are not rendered by VA psychologists or psychiatrists.  

The records which are negative for a finding of PTSD do not include consideration of the Veteran's VA treatment prior to 1996, if any, do not contain a sufficient rationale, or do not include interview-based diagnostic instrument testing for PTSD.  (e.g. the November 2007 VA examination report does not consider records prior to 1996, and the September 2010 VA examination report does not include consideration of records prior to 1996, notes that interview-based diagnostic testing was not done, and does not provide a sufficient rationale.)

The Board finds that a supplemental opinion which considers any additional records, as well as provides a thorough rationale for the opinion that the Veteran does not have PTSD and that his GAD pre-existed service and was not chronically worsened by service, would be helpful.

The Veteran has alleged several in-service stressors; however, the Board finds that most are not verifiable and clinical opinions which rely on them, are therefore not probative.  The Board finds that the alleged stressors dealing with a Vietnamese female drinking gasoline, a Vietnamese man on a motorcycle involved in an accident, and four soldiers who swallowed heroin are unverified and do not involve fear of hostile or terrorist activity; thus, they are not for consideration by a clinician.  With regard to the drowning of two U.S. soldiers, this incident has been verified (although the Veteran's allegation of 80 Vietnamese has not been verified; the deaths of 18 Vietnamese and one Philippine national have been verified (See DD Form 1300, DA Form 2173, AGPZ Form, and DA In 46696 communication)).  However, the evidence of record does not reflect that the Veteran witnessed this incident, merely that he may have done some administrative work on it.  

The Veteran's May 1969 induction examination (four months prior to entrance) reflects that he reported a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  The physician's summary and elaboration of pertinent data reflects the following: "depression - [March] 1969 - acute anxiety reaction - taking [occasional] [unreadable] - no recent [problem] [not considered disabling].  The Veteran entered active duty on September 4, 1969.  On the report of examination dated on that date, in the section "summary of defects and diagnoses", it is stated "4 Sept 69 Doc'd acute anxiety Mar 69- recovered rapidly- only problem now is occas. insomnia -NCD".  The annotation "see letter" is also noted.  No pertinent letter is associated with the claims file.  The Board finds that any such letter may be associated with the Veteran's personnel files and if so, would be helpful to the Board in adjudicating the claim.


Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all pertinent VA treatment records, to include records from January 1991 to March 1996 from the VA medical center in Iowa City, if any.  Associate all obtained records with the claims file.  If no such records are available, such should be noted in the claims file. 

2.  Contact the National Personnel Records Center (NPRC) and attempt to obtain, and associate with the claims file, the Veteran's service personnel records.

3.  Thereafter, obtain a supplemental opinion from the November 2007 VA examiner, if available, with consideration of the newly received record(s) as to whether it is at least as likely as not that the Veteran has a psychiatric disability, however diagnosed, etiologically related to service.  The examiner should also provide a rationale as to whether any pre-existing disability noted upon entrance in September 1969 was or was not chronically aggravated in service beyond the natural progression of the disease.  The examiner should provide a thorough rationale for any opinion.

The clinician may not consider the unverified alleged stressors of the Veteran dealing with a Vietnamese female drinking gasoline, a Vietnamese man on a motorcycle involved in an accident, and four soldiers who swallowed heroin.  Although the clinician may consider that the Veteran may have worked on administrative matters involving the drowning of two soldiers, 18 Vietnamese and one Philippine National, he may not consider that the Veteran witnessed the drowning deaths or the bodies. 

If the November 2007 VA examiner is unavailable, or if the examiner believes another examination is warranted, schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine if it is as likely as not that the Veteran has a psychiatric disability, however diagnosed, etiologically related to service.  The examiner should consider the entire claims file, to include the directives in the above paragraphs. 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


